Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of phenylephrine as the patient having received one or more of an adrenergic or parasympatholytic agent in the reply filed on 10/07/2020 is maintained. It is noted claims 7, 9, 11, 13, 15, 17, 19, 21, 22, 24, 25,and 27 have been inadvertently withdrawn as being drawn to nonelected species. However, claims 5, 7, 9, 11, 13, 15, 17, 19, 21, 22, 24, 25,and 27 have been already been included in the body of the rejection. Therefore, these claims are no longer withdrawn and are included in the rejection header below.  

				Claim Status
Claims 1-29 and 31 are pending. Claim 5 is withdrawn. Claims 1-4, 6-29 and 31 are examined in accordance to the elected species. The amendment filed on 01/25/2021 in response to the Non-Final office Action of 10/23/2020 is acknowledged and has been entered.

Priority
This application is a continuation of international patent application no. PCT/US2019/058182, filed October 25, 2019, which claims the benefit of and priority to United 

					Action Summary
Claim 1-4, 6, 8, 10, 12, 14, 16, 18, 20, 23, 26, and 28-30 rejected under 35 U.S.C. 103 as being un-patentable over Meyer (US9,089,560 B2) in view of Likitler et al. (WO2011/050018 A1) cited in the IDS filed on 04/06/2020, Demopulos et al. (US9,066,856 B2) and Children’s hospital, Neonatal Intensive Care Unit, 26-May-2011 are maintained, but modified and revisited in light of claim amendment. 
Claims 1-4, 6, 8, 10, 12, 14, 16, 18, 20, 23, 26, and 28-30 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-28 of U.S. Patent No. 9,089,560 B2 and over claims 3-6 and 13-16 of U.S. Patent No. 9,789,088. Although the claims at issue are not identical, they are not patentably distinct from each other are maintained, but modified and revisited in light of claim amendment.
Claims 1-4, 6, 8, 10, 12, 14, 16, 18, 20, 23, 26, and 28-30 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claim 13, 29, 30, 51 of copending Application No. 15/714,475 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other are maintained, but modified and revisited in light of claim amendment.


Affidavit


    PNG
    media_image1.png
    441
    833
    media_image1.png
    Greyscale
 shows a -1.86 cm  mean accommodation at four hour relative to zero hour time  point in the phentolamine mesylate group, whereas a -1.53 cm change in mean accommodation at four hours was observed in the placebo group using Example 3 of the instant specification. As such, the improvement in accommodation in the phentolamine mesylate group relative to the placebo group was unexpected. In response, the Examiner finds Applicant’s argument not persuasive. With regard to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improvement in accommodation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim Torre et al., Annals of the New York Academy of Sciences, January 25, 2006 cited solely to rebut Applicant’s argument, see second paragraph under Psychomotor performance Section. Additionally, Example 3 uses 1% w/w phentolamine, 4% w/w Mannitol, 3 mM buffer comprising sodium acetate and acetic acid water, at pH 4.8 to 5.0 in a human patient having received 2.5% w/w phenylephrine. In contrast, the claim broadly recites a human patient having received one or more adrenergic or parasympatholyic agent in an amount, topical administration, about 0.5 mg to about 1 mg phentolamine mesylate. As such, the asserted unexpected results are not commensurate in scope with the claim. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
The Declaration also argues that in the results from the clinical trial where human subjects were administered phenylephrine to pharmacologically induce mydriasis, the greater reduction in intraocular pressure was in the phentolamine mesylate group as compared to the In response, the examiner finds Applicant’s argument not persuasive. With regard to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improvement in reducing intraocular pressure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim only requires the use of phentolamine mesylate in the amount of about 0.5 mg to about 1 mg to treat mydriasis in a human patient having received phenylephrine. Nowhere intraocular pressure is recited in the claim. Assuming arguendo, a person of ordinary skill in the art would have reasonably expect the administration phentolamine mesylate a patient having received phenylephrine to treat mydriasis to reduce intraocular pressure with success because clearly intraocular pressure  is caused by mydriasis as taught by Rutkowski et al., Arch Ophthalmol. 1972;87(1):21-24 cited solely to rebut Applicant’s argument, see Abstract. Additionally, Example 3 uses 1% w/w phentolamine, 4% w/w Mannitol, 3 mM buffer comprising sodium acetate and acetic acid water, at pH 4.8 to 5.0 in a human patient having received 2.5% w/w phenylephrine. In contrast, the claim broadly recites a human patient having received one or more adrenergic or parasympatholyic agent in an amount, topical administration, about 0.5 mg to about 1 mg phentolamine mesylate. As such, the asserted unexpected results are not commensurate in scope with the claim. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
Again, the Examiner recognized that the formulation of Example 3 exhibits greater reduction in intraocular pressure in the phentolamine mesylate group as compared to the placebo group.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-29 and 31 are rejected under 35 U.S.C. 103 as being un-patentable over Meyer (US9,089,560 B2) in view of Likitler et al. (WO2011/050018 A1) cited in the IDS filed on 04/06/2020, Demopulos et al. (US9,066,856 B2) and Children’s hospital, Neonatal Intensive Care Unit, 26-May-2011.
Meyer teaches a method of reducing pupil diameter and reducing an aberrant focus of scattered light rays in a patient while minimizing eye redness during the patient's waking hours, comprising administering to an eye of a patient once per day at or near the bedtime of the patient for at least five consecutive days a daily dosage of phentolamine or a pharmaceutically acceptable salt thereof sufficient to reduce pupil diameter for at least twenty hours, wherein the patient experiences an increase in eye redness of no more than two grades measured using the CCLRU Redness Grading Scale during the patient's waking hours compared to the patient's level of eye redness without receiving said dosage, see claim 13 and 14. The term “patient” human, see col. 4, lines 20-24. Meyer teaches the patient experiences an increase in eye redness of no more than one grade measured using the CCLRU Redness Grading Scale during the patient's waking hours compared to the patient's level of eye redness without receiving said dosage, see claim 17.  Moreover, the daily dosage is an aqueous ophthalmic solution free of a chelating agent, comprising: (a) about 0.25% (w/v) to about 2% (w/v) of phentolamine mesylate; (b) about 3% (w/v) to about 5% (w/v) of mannitol; (c) about 2 mM to about 4 mM of sodium acetate; and (d) water; wherein the solution has a pH in the range of 4.5 to 5.2 and does not contain a chelating agent, see claim 26. This formulation will be considered a liquid ophthalmic formulation. The 0.25-2% (w/v) taught by Meyer falls within the scope of the claimed about 0.5 mg or about 1 mg. Additionally, Meyer teaches the patient’s pupil diameter is reduced to a diameter of about 4 mm to about 6 mm, see col. 9, lines 15-18. The patient of Meyer is a patient that is completed an eye examination, see Example 1. 
Meyer does not teach mydriasis a human patient having received phenylephrine (i.e. an agent that causes mydriasis or pupil dilation).
Likitler et al. teaches a method of controlling pupil dilation in a subject in need thereof comprising administering a therapeutically effective amount of a composition comprising about 0.001% to about 1.0% by weight of phentolamine mesylate, and at least one excipient selected from the group consisting of a buffer, preservative, antioxidant, surfactant, solubilizer, co-solvent, and a combination thereof, see Abstract. Moreover, Likitler et al. teaches the composition can be administered directly (i.e. via drops) or indirectly to an eye, see para [0012]. The patient of Likitler et al. is a patient that is diagnosed of low ambient light condition due to abnormally dilated pupils and a stiffened cornea, see Example 2. 

Children’s Hospital teaches combination product which contains cyclopentolate 0.2% AND phenylephrine 1%. This combination results in MYDRIASIS (dilation of the pupil), cyclopegia (paralysis of accommodation) and constriction of conjunctival arterioles. This specific combination has been recommended as the agent of choice to dilate the pupils of low-weight infants, see page 2, first para. Moreover, Children’s Hospital teaches maximum mydriasis and cycloplegia occur 15-60 minutes following instillation; these effects generally last about 24 hours but mydriasis may persist for several days. The infant's pupil size should be monitored for 24 hours after instillation of the drops and exposure to bright light should be avoided, see page 3, first para. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Meyer to include controlling pupil dilation (mydriasis) once the human patient has completed an eye examination in which phenylephrine (i.e. an agent that causes mydriasis or pupil dilation) was administered to the  eye of the patient to give Applicant’s claimed method. One would have been motivated to do so because both Meyer and Likitler et al. teach the use of phentolamine for controlling pupil dilation (mydriasis) in human and also because phenylephrine is known to cause mydriasis as taught by both Demopulos et al. and Children’s hospital. One would reasonably expect the method taught by 
Regarding the recitations “wherein the patient experiences at least a 1 mm reduction, least a 2 mm reduction in pupil diameter in pupil diameter when measured under photopic conditions relative to the diameter of the patient's pupil under the same photopic conditions but not having received said dosage”, “wherein the patient experiences an increase in eye redness of no more than two grades measured using the CCLRU Redness Grading Scale compared to the patient's level of eye redness without receiving said dosage of alpha-adrenergic antagonist”, “wherein the patient experiences no burning sensation due to the dosage of phentolamine mesylate”,  “wherein at two hours after the dosage of phentolamine mesylate is administered to the patient's eye, change in accommodation in the patient's eye is > -1 diopters relative to baseline”, and “wherein a therapeutic benefit is observed within 1 hour after administering the dosage of phentolamine mesylate”, it is pointed out that these are the properties/result of the compounds on administration,  Kaufman renders obvious administration of phentolamine mesylate to an eye of a human subject having received phenylephrine to treat mydriasis, the property of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds. 
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that there being no data in any of the Cited References showing what would happen if phentolamine mesylate is administered to the eye of a patient experiencing pharmacologically induced mydriasis, the person of ordinary skill in the art would have been multiple uncertainties (e.g., uncertainty on how much reduction in pupil diameter could be obtained due to phentolamine when the patient is still under the effects of the adrenergic or parasympatholyic agent would have been uncertainty on how quickly the patient's pupil diameter would return to a normal size when under the effects of both phentolamine and phenylephrine. There would have also been uncertainty on the scope of adverse side effects that may occur when two different agents are administered to the eye, and how that may affect the identity, magnitude and duration of any adverse side effect - this is particularly relevant for phentolamine which is known to cause the adverse side effect of eye redness. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., of adverse side effects that may occur when two different agents are administered to the eye) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, the Examiner directs Applicant’s attention that obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of non-obviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). In the present case data showing what would happen if phentolamine mesylate is administered to the eye of a patient experiencing pharmacologically induced mydriasis is not required. Only a reasonably expectation that phentolamine mesylate administered to the eye of a patient experiencing pharmacologically induced mydriasis can treat mydriasis is required, which is discussed in the above rejection. 
. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-29, and 31 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-28 of U.S. Patent No. 9,089,560 B2 and over claims 3-6 and 13-16 of U.S. Patent No. 9,789,088 in view of Likitler et al. (WO2011/050018 A1) cited in the IDS filed on 04/06/2020, Demopulos et al. (US9,066,856 B2) and Children’s hospital, Neonatal Intensive Care Unit, 26-May-2011. Although the claims at issue are not identical, they are not patentably distinct from each other.
	The claims of the U.S. patent teach a method of reducing pupil diameter and reducing an aberrant focus of scattered light rays in a patient while minimizing eye redness during the patient's waking hours, comprising administering to an eye of a patient once per day at or near the bedtime of the patient for at least five consecutive days a daily dosage of phentolamine or a pharmaceutically acceptable salt thereof sufficient to reduce pupil diameter for at least twenty hours, wherein the patient experiences an increase in eye redness of no more than two grades patient” preferably defined by the disclosure of the U.S patent to include human, see col. 4, lines 20-24. The claims of the U.S. patent teach teaches the patient experiences an increase in eye redness of no more than one grade measured using the CCLRU Redness Grading Scale during the patient's waking hours compared to the patient's level of eye redness without receiving said dosage, see claim 17.  Moreover, the claims of the U.S. patent teach the daily dosage is an aqueous ophthalmic solution free of a chelating agent, comprising: (a) about 0.25% (w/v) to about 2% (w/v) of phentolamine mesylate; (b) about 3% (w/v) to about 5% (w/v) of mannitol; (c) about 2 mM to about 4 mM of sodium acetate; and (d) water; wherein the solution has a pH in the range of 4.5 to 5.2 and does not contain a chelating agent, see claim 26. This formulation will be considered a liquid ophthalmic formulation. The 0.25-2% (w/v) taught by Meyer falls within the scope of the claimed about 0.5 mg or about 1 mg. 
The claims of the U.S. patent do not teach mydriasis a human patient having received phenylephrine (i.e. an agent that causes mydriasis or pupil dilation).
Likitler et al. teaches a method of controlling pupil dilation in a subject in need thereof comprising administering a therapeutically effective amount of a composition comprising about 0.001% to about 1.0% by weight of phentolamine mesylate, and at least one excipient selected from the group consisting of a buffer, preservative, antioxidant, surfactant, solubilizer, co-solvent, and a combination thereof, see Abstract. Moreover, Likitler et al. teaches the composition can be administered directly (i.e. via drops) or indirectly to an eye, see para [0012]. 
Demopulos et al. teaches pupil dilation (mydriasis) is typically achieved by dilating the eye preoperatively by topical administration of a mydriatic agent, such as an alpha-1 adrenergic receptor agonists, see col, 1, lines 34-37. Moreover, Demopulos et al. teaches phenylephrine is another alpha-1 adrenergic agent that is sometimes administered topically prior to surgery to promote mydriasis, see col, 2, lines 11-13.
Children’s Hospital teaches combination product which contains cyclopentolate 0.2% AND phenylephrine 1%. This combination results in MYDRIASIS (dilation of the pupil), cyclopegia (paralysis of accommodation) and constriction of conjunctival arterioles. This specific combination has been recommended as the agent of choice to dilate the pupils of low-weight infants, see page 2, first para. Moreover, Children’s Hospital teaches maximum mydriasis and cycloplegia occur 15-60 minutes following instillation; these effects generally last about 24 hours but mydriasis may persist for several days. The infant's pupil size should be monitored for 24 hours after instillation of the drops and exposure to bright light should be avoided, see page 3, first para. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by the claims of the U.S. patent to include controlling pupil dilation (mydriasis) once the human patient has completed an eye examination in which phenylephrine (i.e. an agent that causes mydriasis or pupil dilation) was administered to the  eye of the patient to give Applicant’s claimed method. One would have been motivated to do so because both the claims of the U.S. patent and Likitler et al. teach the 
Regarding the recitations “wherein the patient experiences at least a 1 mm reduction, least a 2 mm reduction in pupil diameter in pupil diameter when measured under photopic conditions relative to the diameter of the patient's pupil under the same photopic conditions but not having received said dosage” as in instant claims 6, 8, and 10, “wherein the patient experiences an increase in eye redness of no more than two grades measured using the CCLRU Redness Grading Scale compared to the patient's level of eye redness without receiving said dosage of alpha-adrenergic antagonist” as in instant claim 12, “wherein the patient experiences no burning sensation due to the dosage of phentolamine mesylate”, as in instant claim 14 “wherein at two hours after the dosage of phentolamine mesylate is administered to the patient's eye, change in accommodation in the patient's eye is > -1 diopters relative to baseline” as in instant claim 16, and “wherein a therapeutic benefit is observed within 1 hour after administering the dosage of phentolamine mesylate” as in instant claim 18, it is pointed out that these are the properties/result of the compounds on administration,  Kaufman renders obvious administration of phentolamine mesylate to an eye of a human subject having received phenylephrine to treat mydriasis, the property of such a claimed compounds will also be rendered obvious by the prior art teachings, since the properties, are inseparable from the compounds. 

Claims 1-4, 6-29, and 31 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claim 13, 29, 30, 51 of copending Application No. 15/714,475 (reference application) in view of Likitler et al. (WO2011/050018 A1) cited in the IDS filed on 04/06/2020, Demopulos et al. (US9,066,856 B2) and Children’s hospital, Neonatal Intensive Care Unit, 26-May-2011. Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims teach a method of reducing pupil diameter in a patient while minimizing eye redness during the patient's waking hours, comprising administering to an eye of a patient once per day at or near the bedtime of the patient for at least five consecutive days a daily dosage of phentolamine or a pharmaceutically acceptable salt thereof sufficient to reduce pupil diameter for at least twenty hours, wherein the patient experiences an increase in eye redness of no more than two grades measured using the CCLRU Redness Grading Scale during the patient's waking hours compared to the patient's level of eye redness without receiving said dosage; wherein the daily dosage is an aqueous ophthalmic solution comprising from about 0.5% (w/v) to about 2% (w/v) of phentolamine or a pharmaceutically acceptable salt thereof that is administered to the eye in the form of an eye drop, and the patient is a human, see claim 13, wherein the aqueous ophthalmic solution comprises from about 0.5% (w/v) to about 2% (w/v) of phentolamine mesylate, see claim 51.
The copending claims do not teach mydriasis a human patient having received phenylephrine (i.e. an agent that causes mydriasis or pupil dilation).

Demopulos et al. teaches pupil dilation (mydriasis) is typically achieved by dilating the eye preoperatively by topical administration of a mydriatic agent, such as an alpha-1 adrenergic receptor agonists, see col, 1, lines 34-37. Moreover, Demopulos et al. teaches phenylephrine is another alpha-1 adrenergic agent that is sometimes administered topically prior to surgery to promote mydriasis, see col, 2, lines 11-13.
Children’s Hospital teaches combination product which contains cyclopentolate 0.2% AND phenylephrine 1%. This combination results in MYDRIASIS (dilation of the pupil), cyclopegia (paralysis of accommodation) and constriction of conjunctival arterioles. This specific combination has been recommended as the agent of choice to dilate the pupils of low-weight infants, see page 2, first para. Moreover, Children’s Hospital teaches maximum mydriasis and cycloplegia occur 15-60 minutes following instillation; these effects generally last about 24 hours but mydriasis may persist for several days. The infant's pupil size should be monitored for 24 hours after instillation of the drops and exposure to bright light should be avoided, see page 3, first para. 
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by the copending claims to controlling pupil dilation (mydriasis) once the human patient has completed an eye examination in which phenylephrine (i.e. an agent that causes mydriasis or pupil dilation) was administered to the  eye of the patient to give Applicant’s claimed method. One would have been motivated to do so because both the copending claims and Likitler et al. teach the use of phentolamine for controlling pupil dilation (mydriasis) in human and also because phenylephrine is known to cause mydriasis as taught by both Demopulos et al. and Children’s hospital. One would reasonably expect the method taught by the copending claims to be effective to control or treat mydriasis (pupil dilation) in a human subject having received phenylephrine with success. 
Regarding the recitations “wherein the patient experiences at least a 1 mm reduction, least a 2 mm reduction in pupil diameter in pupil diameter when measured under photopic conditions relative to the diameter of the patient's pupil under the same photopic conditions but not having received said dosage” as in instant claims 6, 8, and 10, “wherein the patient experiences an increase in eye redness of no more than two grades measured using the CCLRU Redness Grading Scale compared to the patient's level of eye redness without receiving said dosage of alpha-adrenergic antagonist” as in instant claim 12, “wherein the patient experiences no burning sensation due to the dosage of phentolamine mesylate”, as in instant claim 14 “wherein at two hours after the dosage of phentolamine mesylate is administered to the patient's eye, change in accommodation in the patient's eye is > -1 diopters relative to baseline” as in instant claim 16, and “wherein a therapeutic benefit is observed within 1 hour after administering the dosage of phentolamine mesylate” as in instant claim 18, it is pointed 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s argument and Response to Applicant’s argument
Applicant argues that there being no data in any of the Cited References showing what would happen if phentolamine mesylate is administered to the eye of a patient experiencing pharmacologically induced mydriasis, the person of ordinary skill in the art would have been confronted with multiple uncertainties (e.g., uncertainty on how much reduction in pupil diameter could be obtained due to phentolamine when the patient is still under the effects of the adrenergic or parasympatholyic agent would have been uncertainty on how quickly the patient's pupil diameter would return to a normal size when under the effects of both phentolamine and phenylephrine. There would have also been uncertainty on the scope of adverse side effects that may occur when two different agents are administered to the eye, and how that may affect the identity, magnitude and duration of any adverse side effect - this is particularly relevant for phentolamine which is known to cause the adverse side effect of eye redness. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., of adverse side effects that may occur when two different agents are administered to the eye) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, the Examiner directs Applicant’s attention that obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of non-obviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). In the present case data showing what would happen if phentolamine mesylate is administered to the eye of a patient experiencing pharmacologically induced mydriasis is not required. Only a reasonably expectation that phentolamine mesylate administered to the eye of a patient experiencing pharmacologically induced mydriasis can treat mydriasis is required, which is discussed in the above rejection. 
Applicant’s argument with respect to the Declaration has been addressed in the Affidavit section above. 

Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628